Case 1:19-mc-00145-TSC Document 111-4 Filed 06/25/20 Page 1 of 36




                 EXHIBIT D
       Case 1:19-mc-00145-TSC Document 111-4 Filed 06/25/20 Page 2 of 36




               DECLARATION OF JOSEPH F. ANTOGNINI, M.D., M.B.A.


       JOSEPH F. ANTOGNINI, does hereby declare and say:

1.     My name is Joseph F. Antognini. I am a medical doctor, board-certified in

anesthesiology. I received a B.A. degree from the University of California, Berkeley in

Economics in 1980. I received my M.D. degree from the University of Southern California in

1984. I also received an M.B.A. from California State University, Sacramento in 2010. I was

previously the Director of Peri-operative Services at the University of California, Davis Health

System and a Professor of Anesthesiology and Pain Medicine and Professor of Neurobiology,

Physiology and Behavior at the University of California, Davis. I am licensed to practice

medicine in the State of California. I have over 30 years of experience practicing anesthesiology

since 1984 when I began my residency at the University of California, Davis Health System. I

am the author or co-author of over 200 publications. My area of research has focused on

anesthetic mechanisms, specifically related to where anesthetics produce unconsciousness,

amnesia and immobility. A true and correct copy of my curriculum vitae is attached hereto as

Exhibit A.

2.     I have reviewed, and am familiar with, the allegations made in the Amended Complaint,

In re Federal Bureau of Prisons’ Execution Protocol Cases, No. 19-mc-145 (TSC) (D.D.C.), the

reports and/or declarations of Plaintiffs’ experts, and additional information in the documents

described below.

       Scope of Engagement

3.     I have been asked to render expert opinions in the fields of general medicine and

anesthesiology, especially regarding the use, actions and efficacy of pentobarbital, in relation to

the Federal Bureau of Prison’s (BOP) lethal injection protocol, and the effectiveness of the


                                                                                                      1
       Case 1:19-mc-00145-TSC Document 111-4 Filed 06/25/20 Page 3 of 36




procedures therein. This report contains a complete statement of my opinions, and the basis and

reasons therefor, including the facts or data I have considered in forming them. I may

supplement this report as appropriate. The opinions that I do provide are within my field of

anesthesiology and such fields as are necessarily related to anesthesiology, including general

medicine, pharmacology and physiology, and fall within the scope of my expertise. All opinions

expressed herein are stated to a reasonable degree of medical and scientific certainty unless

otherwise noted.

       Materials Reviewed

4.     I have conferred with attorneys for Defendants. Among the documents I have reviewed

in connection with this case are BOP’s Addendum to the execution protocol (dated 7-25-2019),

publications in the “References Cited” section and the reports of Craig Stevens, PhD (dated 11-

1-2019), Gail Van Norman, MD (dated 11-1-2019) and Mark Edgar, MD (dated 10-24-2019). I

previously had reviewed the Addendum when BOP consulted with me before the Addendum’s

adoption.

5.     Should additional documents or information be provided to me for review and analysis, I

may take those additional materials into account, and modify and/or supplement my opinions

accordingly. If I am present at hearings and/or trial in this case, I may take into account any

testimony or other evidence to the extent related to my opinions and modify and/or supplement

my opinions accordingly. In performing my analysis, I have relied on my professional training,

education and experience. The opinions presented in this report are my opinions and mine alone.

I have reviewed and considered documents and information and identified those materials above.

These documents and other information that I reviewed and considered are of a type reasonably

relied upon by experts in the field of anesthesiology, general medicine, physiology and


                                                                                                  2
       Case 1:19-mc-00145-TSC Document 111-4 Filed 06/25/20 Page 4 of 36




pharmacology in forming opinions or inferences on questions in this area.

6.     I have testified and submitted expert reports in the following cases in the past four years:

1) I have submitted a report in Richard Jordan, et al., v. Marshall L. Fisher, et al., (U.S. District

Court, Southern District of Mississippi, Northern Division, Civil Action No. 3:15-cv-00295) a

case related to the use of midazolam for lethal injection; 2) I have submitted reports and have

been deposed in Russell Bucklew v. George A. Lombardi, et al., (U.S. District Court, Western

District of Missouri, Case No. 4:14-CV-8000-BP) a case related to the use of pentobarbital for

lethal injection (later Bucklew v. Precythe, US Supreme Court case No. 17-8151); 3) I have

submitted reports and testified in RE: Ohio Execution Protocol Litigation; Phillips, Tibbets &

Otte, Henness, Jackson, et al., Plaintiffs, (U.S. District Court, Southern Division of Ohio, Case

No. 2:11-cv-1016), cases related to the use of midazolam for lethal injection (testimony Jan

2017, Oct 2017); 4) I have submitted reports and testified in re: McGeehee v. Hutchison, No.

4:17-cv-00179-KGB and Williams v. Kelly, No. 5:17-cv-00103-JM, and No. 5:17-00179-KGB,

related to the use of midazolam for lethal injection in Arkansas (testimony April 2017 and April

2019; U.S. District Court, Eastern District Arkansas); 5) I submitted a report in Rhines v. South

Dakota Department of Corrections, et al., 49CIV19-002940, 2nd Judicial Circuit, County of

Minnehaha, State of South Dakota, dated 10-26-2019.

       Discussion

7.     The intravenous administration of five (5) grams of pentobarbital causes rapid

unconsciousness followed by respiratory arrest, cardiovascular collapse and death. After

intravenous injection of 5 grams pentobarbital, concentrations of pentobarbital in the body will

far exceed the lethal concentrations—see Table 1, package insert for pentobarbital in References

Cited and extrapolating from data of Ehrnebo (1974). Once respiratory depression and arrest



                                                                                                      3
       Case 1:19-mc-00145-TSC Document 111-4 Filed 06/25/20 Page 5 of 36




occurs within 1-2 minutes, the unconscious inmate then begins to use up the oxygen stores in his

body, which are estimated to be 1200 ml (Campbell & Beatty, 1994). Normal oxygen

consumption is about 250-300 ml/min, and virtually all the oxygen in the inmate’s body will be

used after 4-5 min. In fact, estimates of oxygen saturation after apnea confirm this relationship

(Farmery & Roe, 1996). Before all the oxygen is used, however, the heart will be affected, will

begin to slow and will then have periodic irregular beats. It likely will take several minutes

before the heart stops all together. At that point, death is declared. This process, as described, is

irrefutable. It is based on the known actions of pentobarbital and sound pharmacological and

physiological principles, and the known effects of these doses of pentobarbital in lethal injection

executions.

8.     Pentobarbital administered to humans results in unconsciousness in 20-30 sec, on

average, and this effect is dose dependent, with greater doses (>5 mg/kg) having onset times in

the 20 sec range (Dundee, 1957). In a 100-kg person, this dose would be 500 mg, which is only

10% of the dose used in the BOP lethal injection protocol. At this point, pulmonary edema, if it

occurs at all during the execution, would not set in because it would only result from a much

larger dosage (i.e. an overdose). As the additional 4500 mg of pentobarbital is administered, the

inmate would have progressive brain depression, with electrical brain silence occurring, followed

by cardiovascular collapse, as noted above. Before becoming unconscious, the individual would

not feel the sensation of pain, suffocation or air hunger. And, the inmate also would not feel the

sensation of pain, suffocation or air hunger after becoming unconscious.

9.     These actions of pentobarbital are consistent with data published by Aleman et al.,

(2015), a study discussed in the recent US Supreme Court case Bucklew v. Precythe, No. 17-

8151 (decided April 1, 2019). In the Aleman study, horses were administered large, lethal doses

                                                                                                        4
       Case 1:19-mc-00145-TSC Document 111-4 Filed 06/25/20 Page 6 of 36




of pentobarbital, with a mean time of infusion of 47 seconds, and the horses developed

electroencephalographic brain silence (i.e., flat line) at a mean of 53 seconds after the initiation

of the infusion, that is, EEG silence occurred on average, 6 seconds after the infusion finished.

Because loss of consciousness occurs before EEG silence, these data fit with a time frame of 20-

30 seconds for loss of consciousness after the initiation of the pentobarbital infusion.

10.    In a similar study (Buhl et al., 2013), the time to collapse (when the horses went from

standing to falling to the ground, and which is considered to be the onset of unconsciousness)

was about 27 seconds (the average of the means of the four groups studied; see their table 2)

after the initiation of the infusions. They also noted that respiratory arrest occurred simultaneous

with falling to the ground in most horses (2nd paragraph in discussion).

11.    These studies cited above collectively lead to the conclusion that intravenous

pentobarbital administered at 5 grams would cause rapid onset of unconsciousness, coma,

respiratory arrest, circulatory collapse and death.

12.    Dr. Van Norman focuses much of her report on consciousness during anesthesia,

consciousness versus responsiveness, awareness during anesthesia and the isolated forearm

technique. This latter technique utilizes a tourniquet around an arm, thereby preventing drugs

from entering the arm. Thus, as a test of wakefulness, an anesthetized patient potentially can

move his or her hands in response to commands. But the studies Dr. Van Norman cited using the

isolated forearm technique used relatively ‘light’ levels of anesthesia, unlike the profound brain

depression (including electrical brain silence) that occurs with 5 grams of pentobarbital.

13.    Dr. Van Norman ignores the profound central nervous system depression that is caused

by the massive dose of pentobarbital. She perhaps assumes that the onset of pulmonary edema


                                                                                                       5
       Case 1:19-mc-00145-TSC Document 111-4 Filed 06/25/20 Page 7 of 36




occurs before or during that narrow time window when she theorizes that the inmate would be

unconscious, but aware. But she does not attempt to put a number on that window. The data from

Dundee, Aleman et al. and Buhl et al. clearly show that pentobarbital acts quickly and results in

rapid unconsciousness and electrical brain silence (isoelectric or “flat” EEG,

electroencephalogram). Dr. Van Norman provides no evidence that perception and awareness

occur when the brain is profoundly depressed by pentobarbital for the simple reason that there is

none. Conscious awareness, as we typically think of it, and the ability to suffer and experience

pain, are not consistent with such profound brain suppression.

14.    Dr. Van Norman writes that “Pentobarbital and thiopental are essentially equivalent in all

pharmacological characteristics relevant to my discussion of the federal government’s

pentobarbital-only execution protocol.” (¶23, page 9 of her declaration, Doc. 16-14, dated 11-1-

2019). I agree that for the purposes of the use of pentobarbital for lethal injection, the clinical

actions of thiopental and pentobarbital are nearly identical and that these clinical actions can be

extrapolated to what happens in a lethal injection setting (i.e., massive doses).

15.    Thiopental and pentobarbital are equipotent (Barron & Dundee, 1961). For example, 100

mg of thiopental has the same effect as 100 mg of pentobarbital, 500 mg of thiopental has the

same effect as 500 mg of pentobarbital, and so forth. Thus, studies reporting on the effects of

thiopental can be used to infer the effects of pentobarbital.

16.    Both thiopental and pentobarbital cause brain suppression (including suppression of

electrical activity in the brain as measured with the electroencephalogram, EEG). The dose at

which EEG silence begins to occur is about 17 mg/kg, based on studies utilizing thiopental

infused over 10-15 minutes (Buhrer et al., 1992; Hung et al., 1992). But, in the setting of an

execution, pentobarbital would be infused more quickly and at a greater dose than that described
                                                                                                      6
       Case 1:19-mc-00145-TSC Document 111-4 Filed 06/25/20 Page 8 of 36




in Buhrer et al. Five (5) grams (equivalent to 5000 mg) of pentobarbital administered to a 100-kg

person is 50 mg/kg, and about 71 mg/kg in a 70 kg person, doses that far exceed 17 mg/kg. Thus,

EEG silence would be expected to occur within 60 seconds after initiation of pentobarbital

infusion, consistent with the data reported by Aleman et al.

17.    Dr. Van Norman writes that the onset of action of pentobarbital is “within a few seconds”

(¶29, Pg. 11 of her report), consistent with my opinion.


18.    Dr. Van Norman writes that “prisoners executed by lethal injection in accordance with

the Federal Protocol will remain conscious and able to experience extreme pain and suffering

related to the caustic effects of pentobarbital and occurrence of flash pulmonary edema.” (¶111,

pg. 53 of her report). But, again, Dr. Van Norman does not reconcile her conclusion with the

profound brain suppression that results from pentobarbital.

19.    Dr. Stevens devotes most of his report to the issue of the need for an analgesic (such as

morphine or fentanyl) in conjunction with pentobarbital. He ignores, however, the well-

established effect of barbiturates, such as pentobarbital, to cause profound brain suppression,

which obviates the need for any additional drugs.

20.    Dr. Edgar devotes most of his report to the findings of pulmonary edema and lung

congestion at autopsy in inmates executed with pentobarbital, and to witness accounts of

executions using pentobarbital. But Dr. Edgar does not provide any evidence that pulmonary

edema occurred during the brief 20-30 sec period when the inmate was conscious and aware

after the initiation of pentobarbital infusion. The witness reports simply describe various signs

that support the premise that pentobarbital acts quickly: snoring, deep breathing, gasping. The

deep breathing is common after injection of anesthetic drugs, and often occurs immediately prior



                                                                                                    7
       Case 1:19-mc-00145-TSC Document 111-4 Filed 06/25/20 Page 9 of 36




to cessation of breathing (see Figures in Wyant et al., 1957). Snoring and gasping are indicative

of the onset of upper airway obstruction that normally occurs during the onset of drug-induced

unconsciousness.

21.     Whether pentobarbital causes pulmonary edema directly, or indirectly as a natural

consequence of the dying process, is immaterial inasmuch as the inmate would be profoundly

unconscious, to the point of electrical brain silence. Furthermore, it is unclear how much of the

pulmonary edema and lung congestion found at autopsy is due to post-mortem changes.

22.     In regard to execution by firing squad, individuals who are shot through the chest, with the

bullets exiting the back and shattering the spine, would not survive. But, for the 8-10 seconds of

consciousness after bullet entry, the injury would be severely painful, especially related to shattering

of bone and damage to the spinal cord. As an example of the injuries that occur from the firing

squad, see the recording of the execution of Anton Dostler, a German general in World War II. In

one camera angle, bullets exit through his back and through the wooden post to which he is tied

(https://www.youtube.com/watch?v=d0lRSxAPdpM&t=365s accessed 6-24-2020). Furthermore,

not all firing squad executions go ‘smoothly’: see the execution of two men in Guatemala in which

both men initially survive the volley of bullets and are subsequently killed by shots to the head

(https://www.youtube.com/watch?v=6Ugd6UgLlXM accessed 6-24-2020). Finally, just as we

cannot ask an inmate executed by lethal injection whether the process was painful, so too we

cannot ask the same question of an inmate executed by firing squad. In my opinion, execution by

firing squad would not significantly reduce the risk of severe pain that Plaintiffs claim is inherent

in the BOP protocol.

        Conclusion

23.     It is my opinion, to a reasonable degree of medical and scientific certainty, that 1) the

inmate would become unconscious within 20-30 sec after the initiation of the infusion of the

                                                                                                       8
      Case 1:19-mc-00145-TSC Document 111-4 Filed 06/25/20 Page 10 of 36




pentobarbital, followed by respiratory arrest, cardiovascular collapse and death; 2) injection of

massive doses (5 grams) of pentobarbital would not inflict mild, moderate or severe pain; 3)

pulmonary edema, if it occurs ante-mortem, would not be perceived by the inmate because of the

profound brain suppression caused by pentobarbital; 4) execution by firing squad would result in

severe pain for the time (8-10 sec) that the inmate would still be conscious.

24.    Should additional information become available I reserve the opportunity to amend my

statements herein.




Date: June 25, 2020                           __________________________________
                                                     Joseph F. Antognini, M.D., M.B.A.




                                                                                                    9
      Case 1:19-mc-00145-TSC Document 111-4 Filed 06/25/20 Page 11 of 36




References Cited
        Aleman M, Williams DC, Guedes A, Madigan JE. Cerebral and brainstem
electrophysiologic activity during euthanasia with pentobarbital sodium in horses. J Vet Int Med
2015; 29:663-72
        Barron DW, Dundee JW. The recently introduced rapidly-acting barbiturates; a review
and critical appraisal in relation to thiopentone. Brit J Anaesthesia 1961; 33:81-91
        Buhl R, Andersen LOF, Karlshoj M, Kanters JK. Evaluation of clinical and
electrocardiographic changes during the euthanasia of horses. The Veterinary Journal 2013;
196:483-91
       Buhrer M, Maitre PO, Hung OR, et al. Thiopental Pharmacodynamics. I. Defining the
pseudo-steady-state serum concentration-EEG effect relationship. Anesthesiology 1992; 77:226-
236
       Campbell IT, Beatty PCW. Measuring pre-oxygenation. Brit J Anaesthesia 1994; 72:3-4.
       Dundee JW. Abnormal responses to barbiturates. Brit J Anaesthesia 1957; 29:440-46
       Ehrnebo M. Pharmacokinetics and distribution properties of pentobarbital in humans
following oral and intravenous administration. J Pharmaceutical Sciences 1975; 63:1114-18
       Farmery AD, Roe PG. A model to describe the rate of oxyhaemoglobin desaturation
during apnoea. British J Anaesthesia 1996; 76:284-91
       Hung OR, Varvel JR, Shafer SL, Stanski DR. Thiopental pharmacodynamics. II.
Quantitiation of clinical and electroencephalographic depth of anesthesia. Anesthesiology 1992;
77:237-244
       Lafferty KA. Barbiturate Toxicity. http://emedicine.medscape.com/article/813155-
overview#a5 accessed 6-24-2020
        Wyant GM, Dobkin AB, Aasheim GM. Comparison of seven intravenous anaesthetic
agents in man. Brit J Anaesthesia 1957; 29:194-209
Pentobarbital package insert (accessed 6-24-2020):

http://www.akorn.com/documents/catalog/package_inserts/76478-501-20.pdf

Pharmacological effects of pentobarbital (accessed 6-24-2020):

http://emedicine.medscape.com/article/813155-overview#a5




                                                                                              10
       Case 1:19-mc-00145-TSC Document 111-4 Filed 06/25/20 Page 12 of 36
Exhibit A
                              CURRICULUM VITAE
                         Joseph F. Antognini, M.D., M.B.A.


   CONTACT:

        jfantognini@icloud.com
        jfantognini@ucdavis.edu

   EDUCATION:

        1980              University of California, Berkeley (B.A., Economics)

        1984              University of Southern California (M.D., Medicine)

        2010              California State University, Sacramento (M.B.A., Business)

   INTERNSHIP/RESIDENCY:

        1984-1987         Anesthesiology, UC Davis Medical Center

        1986-1987         Chief Resident

   PROFESSIONAL POSITIONS:

        1/20-present      Adjunct Faculty
                          Los Medanos College
                          Pittsburg, CA

        1/20-5/20         Adjunct Faculty
                          Holy Names University
                          Oakland, CA

        9/16-11/19        Physician Surveyor
                          The Joint Commission
                          Oakbrook Terrace, IL

        7/17-present      Director Emeritus
                          University of California, Davis

        7/11-present      Clinical Professor of Anesthesiology and Pain Medicine
                          (Volunteer Clincal Faculty appointment)
                          University of California, Davis—School of Medicine

        11/10-6/16        Director of Peri-operative Services
                          UC Davis Health System

        7/00-7/11         Professor of Anesthesiology and Pain Medicine
                          (with tenure)
     Case 1:19-mc-00145-TSC Document 111-4 Filed 06/25/20 Page 13 of 36




Joseph F. Antognini, M.D.                                      Curriculum Vitae - Page 2



                            Department of Anesthesiology and Pain Medicine
                            University of California, Davis—School of Medicine

      12/02-7/11            Professor of Neurobiology, Physiology and Behavior
                            (with tenure; WOS appointment)
                            College of Biological Sciences
                            University of California, Davis

      11/98-7/10            Vice Chairman, Director of Research

      11/98-3/02            Director of Malignant Hyperthermia Diagnostic Laboratory
                            Department of Anesthesiology

      7/96-7/00             Associate Professor (with tenure)
                            Department of Anesthesiology
                            University of California, Davis—School of Medicine

      10/91-6/96            Assistant Professor
                            Department of Anesthesiology
                            University of California, Davis—School of Medicine

      7/87-9/91             Staff Anesthesiologist (Private Practice)
                            American River Hospital
                            Department of Anesthesiology
                            Carmichael, CA

      7/87-9/91             Assistant Clinical Professor (volunteer)
                            Department of Anesthesiology
                            University of California, Davis—School of Medicine


LICENSURE & CERTIFICATIONS:
State of California #G55662 (active)
Diplomate, National Board of Medical Examiners (1985)
Diplomate, American Board of Anesthesiology (1989)
Certificate of Recertification, American Board of Anesthesiology (1999, 2009)
Certified Yellow Belt, 2017

PROFESSIONAL SOCIETIES AND RECOGNITION:
American Society of Anesthesiologists 1987--present
California Society of Anesthesiologists 1987—present
Fellow of the American Society of Anesthesiologists 2018—2019

ADVOCACY
ASA Grassroots Network (ASA Team 535) 2018
     Case 1:19-mc-00145-TSC Document 111-4 Filed 06/25/20 Page 14 of 36




Joseph F. Antognini, M.D.                                      Curriculum Vitae - Page 3



ASAPAC Donor—2018
FAER Donor—1999-2019

RESEARCH INTERESTS:
Mechanisms of anesthesia; factors influencing anesthetic requirements; OR efficiency

AWARDS AND HONORS
Dean’s Mentoring Award, UC Davis School of Medicine, 2006
Associated Students of UC Davis “Excellence in Education Award” College of Biological
      Sciences, 2007
Associated Students of UC Davis “Excellence in Education Award” Outstanding
      Educator, 2007
Foundation for Anesthesia Education and Research, Mentor Academy, 2008
Phi Kappa Phi Honor Society, 2010

GRANTS
1.  UC Davis Faculty Research Grant 1991-92—The effect of intrathecal aspirin on
    anesthetic requirements in rabbits, $2500
2.  UC Davis Faculty Research Grant 1993-94—Validation of a preferentially
    anesthetized goat brain model, $1500
3.  Foundation for Anesthesia Education and Research 1994—Determination of gross
    anatomic sites of anesthetic action, $25,000 ($25,000 matching departmental
    funds)
4.  UC Davis Faculty Research Grant 1994-95—The effects of general anesthesia on
    cerebral blood flow patterns as assessed by functional magnetic resonance
    imaging, $1500
5.  UC Davis Faculty Research Grant 1996-97—The effect of differential isoflurane
    delivery to brain and spinal cord on inhibitory and excitatory output from the brain,
    $10,000
6.  Foundation for Anesthesia Education and Research 1997-99—The effect of
    differential isoflurane delivery to brain and spinal cord on inhibitory and excitatory
    output from the brain, $70,000 ($70,000 matching departmental funds)
7.  NIH R01 GM57970 Brain and Spinal Cord Contributions to Anesthetic Action 8/98-
    4/02 (Priority Score 120, Percentile 1.0). Total costs $713,026
8.  NIH R01 GM61283 Anesthetic Effects on Sensorimotor Integration 2/01-2/06
    (Priority Score 194, Percentile 16.9). Total costs $672,791
9.  U.C. Davis Faculty Research Grant. Indirect effect of isoflurane and lidocaine on
    EEG activation. 7/1/01-6/30/02, $4,000
10. NIH R01 GM57970-4A1 Brain and Spinal Cord Contributions to Anesthetic Action
    4/02-12/05 (Priority Score 197, Percentile 20). Total costs $1,284,689
11. NIH 3R01GM057970-05S1 Brain and Spinal Cord Contributions to Anesthetic
    Action. Minority Supplement grant. 7/03-7/04. Total costs $55,932
12. NIH P01 GM47818 Anesthetic Effects on Spinal Nociceptive Processing 8/04-7/09
    (Priority Score 185). Total costs $804,325
      Case 1:19-mc-00145-TSC Document 111-4 Filed 06/25/20 Page 15 of 36




Joseph F. Antognini, M.D.                                  Curriculum Vitae - Page 4



13.    NIH R01 GM61283A1 Anesthetic Effects on Sensorimotor Integration 12/05-12/9
       (Priority Score 158, Percentile 9). Total costs $748,432

TEACHING
Post-Graduate:
      1. Resident lectures on neuroanesthesia, anesthetic mechanisms, malignant
         hyperthermia, neuromuscular blocking drugs, volatile anesthetics, anesthesia
         research. 1991-2019
      2. Anesthesiology Department Journal Club 2013-2016
      3. UCSF Changing Practice of Anesthesia—Faculty. September 2014: Peri-
         operative Medicine and Healthcare Reform: Challenges and Opportunities for
         Anesthesiology

Graduate:
     Guest lecturer for NPB 219 (E. Carstens, Instructor). 1998-2003
     Guest lecturer for NPB 112 (E. Carstens, Instructor). 2001-2008
     Guest lecturer for first year medical students—pain physiology 2002-2003
     Facilitator, Application of Medical Principles 2002-2008
     Guest Lecturer, 210B (Systemic Physiology) January 2006
     Instructor of Record, Applied Physiology and Pharmacology 2007, 2008
Undergraduate:
     NPB 10—Elementary Human Physiology (4 units). 2001-2009
     Freshman Seminar: The Supreme Court and You. (2 units) 1998-2010

MENTORED STUDENTS, RESIDENTS AND POST-DOCTORAL SCHOLARS
1. Kevin Schwartz, M.D. Resident              1993
2. Michael Borges, M.D Resident               1994
3. Agi Melton, M.D.     Resident              1994
4. Etsuo Tabo, M.D.     Post-Doctoral Scholar 1997
5. Steven Jinks         Graduate Student      1998-2001
6. Chris Simons         Graduate Student      1998
7. Xiao Wei Wang, M.D. Post-Doctoral Scholar  1999
8. Xiaoguang Chen, M.D. Post-Doctoral Scholar 2000
9. Makoto Sudo, M.D.    Post-Doctoral Scholar 2000
10. Satoko Sudo, M.D.   Post-Doctoral Scholar 2000
11. Alison Fitzgerald   Undergraduate Student 2000-2001
12. Andrew Hall         Undergraduate Student 2001
13. John Martin, M.D.   Resident              2001
14. Steve Jinks, PhD.   Post-Doctoral Scholar 2001-2004
15. Jason Cuellar, BS   Graduate Student      2003-2004
16. Linda Barter, MsVM  Graduate Student      2004-2007
17. Mashawn Orth        Graduate Student      2004-2005
18. Carmen Dominguez, MD Assistant Professor  2003-2005
19. Lauire Mark         Undergraduate Student 2005, 2006
20. Matthew LeDuc       Medical Student       2005
     Case 1:19-mc-00145-TSC Document 111-4 Filed 06/25/20 Page 16 of 36




Joseph F. Antognini, M.D.                                  Curriculum Vitae - Page 5



21. Toshi Mitsuyo, M.D.     Post-Doctoral Scholar   2004-2005
22. Kevin Ng, M.D.          Resident                2005-2006
23. JongBun Kim, M.D.       Post-Doctoral Scholar   2006
24. Sean Shargh             Undergraduate Student   2006-2007
25. Aubrey Yao, M.D.        Resident                2006-2007
26. Alana Sulger            Undergraduate Student   2006-2007
27. Gudrun Kungys, M.D.     Resident                2007-2008
28. Jason Talavera          Medical student         2007
29. Onkar Judge             Medical student         2008
30. Andrew Cunningham       Undergraduate Student   2008
31. Lauren Boudewyn         Undergraduate Student   2008
32. Austin Kim              Undergraduate Student   2008
33. Jason Andrada           Graduate Student        2009-2010
34. Jun Ye                  Graduate Student        2014-2015
35. Reihaneh Forghany       Resident                2018-2019


SPECIAL ACTIVITIES:
Staff Anesthesiologist, American River Hospital, 1987-1992
Medical Advisor, CMT International (Charcot-Marie-Tooth), 1991-2000
Director, Case Conferences, Department of Anesthesiology, April-June, 1992
Proctor, Medical Board of California, 1992
Staff Membership, Sutter Davis Hospital, Davis, CA, 1992-1995
Consultant, Malignant Hyperthermia Hotline, Malignant Hyperthermia Association of the
United States (MHAUS), 1992-2002
Associate, UC Davis Diagnostic Malignant Hyperthermia Laboratory, 1992-2010
Member, Subcommittee on Experimental Neuroscience and Biochemistry, American
Society of Anesthesiologists, 1996
Finance and Executive Committees, UC Davis Department of Anesthesiology, 1996-2002
Quality Assurance Committee, U.C. Davis Department of Anesthesiology, 1998-2004
Course Director, Annual U.C. Davis Anesthesiology Update (CME meeting), 1996-2003
California Society of Anesthesiologists: Educational Programs Committee, 1998-2000
Coordinator, Grand Rounds, Department of Anesthesiology, 1996
Professional Billing Workgroup, U.C. Davis, 1996-98
Question Writer, American Board of Anesthesiology, 1998-2001
Member, UC Davis Animal Care Committee, 2000-2003
Member, UC Davis School of Medicine Personnel Committee, 2003—2007; Chair 2007
Member, UCD Committee on Academic Personnel (Appellate Sub-committee) 2009-11
Management Advisory Committee, Department of Anesthesiology, 2007
Ad Hoc Reviewer for Anesthesiology, Hospital Topics, Journal of Clinical Anesthesia,
Journal of Comparative Neurology, Regional Anesthesia and Pain Medicine, Pain, Brain
Research, Journal of Neuroscience, Anesthesia and Analgesia, British Journal of
Anaesthesia, Neuroscience, Cephalgia, Neuroscience Letters, Jounral of
Chromatography, Basic & Clinical Pharmacology & Toxicology, Therapeutics and Clinical
Risk Management.
     Case 1:19-mc-00145-TSC Document 111-4 Filed 06/25/20 Page 17 of 36




Joseph F. Antognini, M.D.                                   Curriculum Vitae - Page 6



Member, VA Merit Review Subcommittee, Alcohol and Drug Dependence, 2002-2005
Editor, American Board of Anesthesiology/ American Society of Anesthesiologists In-
       Training Examination 2003-2008
Associate Editor, Anesthesiology 2005—2011
Faculty Execuitve Committee, School of Medicine 2009-2010
Chair, Faculty Execuitve Committee, School of Medicine 2010-2011
Member of various hospital committees 2011-2016: Medical Staff Executive Committee,
       Quality Safety Committee, OR Committee, Surgical Services Steering Committee

                                  BIBLIOGRAPHY


EDITED BOOKS

1.    Antognini JF, Carstens EE, Raines DE. Neural Mechanisms of Anesthesia,
      Humana Press, Totowa, NJ, 2002.


PUBLICATIONS

1.    Antognini JF. Anaesthesia for Charcot-Marie-Tooth disease: a review of 86 cases.
      Canadian Journal of Anaesthesia 1992; 39(4):398-400.

2.    Antognini JF and ND Kien. Cardiopulmonary bypass does not alter canine
      enflurane requirements. Anesthesiology 1992; 76:953-957.

3.    Antognini JF. Intrathecal acetylsalicylic acid and indomethacin are not analgesic
      for a supramaximal stimulus. Anesthesia and Analgesia 1993; 76:1079-1082.

4.    Antognini JF.    Hypothermia eliminates isoflurane requirements at 20C.
      Anesthesiology 1993; 78:1152-1156.

5.    Antognini JF and GA Gronert. Succinylcholine causes profound hyperkalemia in
      hemorrhagic, acidotic rabbits. Anesthesia and Analgesia 1993; 77:585-588.

6.    Melton AT, JF Antognini and GA Gronert. Prolonged duration of succinylcholine
      in patients receiving anticonvulsants:    evidence for mild up-regulation of
      acetylcholine receptors? Canadian Journal of Anaesthesia 1993; 40(10):939-942.

7.    Antognini JF and K Schwartz. Exaggerated anesthetic requirements in the
      preferentially anesthetized brain. Anesthesiology 1993; 79:1244-1249.

8.    Antognini JF and PH Eisele. Anesthetic potency and cardiopulmonary effects of
      enflurane, halothane, and isoflurane in goats. Laboratory Animal Science 1993;
      43(6):607-610.
      Case 1:19-mc-00145-TSC Document 111-4 Filed 06/25/20 Page 18 of 36




Joseph F. Antognini, M.D.                                     Curriculum Vitae - Page 7




9.     Antognini JF.      Splanchnic release of potassium after hemorrhage and
       succinylcholine in rabbits. Anesthesia and Analgesia 1994; 78:687-690.

10.    Antognini JF, M Anderson, M Cronan, JP McGahan and GA Gronert.
       Ultrasonography: not useful in detecting susceptibility to malignant hyperthermia.
       Journal of Ultrasound in Medicine 1994; 13:371-374.

11.    Antognini JF and ND Kien. A method for preferential delivery of volatile
       anesthetics to the in situ goat brain. Anesthesiology 1994; 80:1148-1154.

12.    Antognini JF, BK Lewis and JA Reitan. Hypothermia minimally decreases nitrous
       oxide anesthetic requirements. Anesthesia and Analgesia 1994; 79:980-982.

13.    Borges M and JF Antognini. Does the brain influence somatic responses to
       noxious stimuli during isoflurane anesthesia? Anesthesiology 1994; 81:1511-
       1515.

14.    Antognini JF and ND Kien. Potency (minimum alveolar anesthetic concentration)
       of isoflurane is independent of peripheral anesthetic effects. Anesthesia and
       Analgesia 1995; 81:69-72.

15.    Antognini JF and K Berg. Cardiovascular responses to noxious stimuli during
       isoflurane anesthesia are minimally affected by anesthetic action in the brain.
       Anesthesia and Analgesia 1995; 81:843-848.

16.    Antognini JF. Creatine kinase alterations after acute malignant hyperthermia
       episodes and common surgical procedures. Anesthesia and Analgesia 1995;
       81:1039-1042.

17.    Gronert GA, NW Fleming and JF Antognini. Aberrant responses to muscle
       relaxants produced by diseases or drugs. Seminars in Anesthesia 1995;
       14(4):283-290.

18.    Hwang F, K Chun, JF Antognini and GA Gronert. Caffeine-halothane accuracy in
       MH testing. Acta Anaesthesiologica Scandinavica 1995; 39:1036-1040.

19.    Antognini JF and K Mark. Hyperkalaemia associated with haemorrhagic shock in
       rabbits: modification by succinylcholine, vecuronium and blood transfusion. Acta
       Anaesthesiologica Scandinavica 1995; 39:1125-1127.

20.    Antognini JF, R Wood and GA Gronert. Metocurine pharmacokinetics and
       pharmacodynamics in goats.     Journal of Veterinary Pharmacology and
       Therapeutics 1995; 18:464-467.
      Case 1:19-mc-00145-TSC Document 111-4 Filed 06/25/20 Page 19 of 36




Joseph F. Antognini, M.D.                                      Curriculum Vitae - Page 8



21.    Antognini JF. Movement associated with high cerebral concentrations of
       isoflurane: no evidence of seizure activity. Canadian Journal of Anaesthesia
       1996; 43(3):310-314.

22.    Antognini JF and GA Gronert. Extra-junctional receptors and neuromuscular
       blocking drugs. Current Opinion in Anaesthesiology 1996; 9:344-347.

23.    Kien ND, JF Antognini, DA Reilly and PG Moore. Small-volume resuscitation using
       hypertonic saline improves organ perfusion in burned rats. Anesthesia and
       Analgesia 1996; 83:782-788.

24.    Fleming NW, S Macres, JF Antognini and J Vengco. Neuromuscular blocking
       action of suxamethonium after antagonism of vecuronium by edrophonium,
       pyridostigmine or neostigmine. British Journal of Anaesthesia 1996; 77:492-495.

25.    Antognini JF, PH Eisele and GA Gronert. Evaluation for malignant hyperthermia
       susceptibility in black-tailed deer. Journal of Wildlife Diseases 1996; 32(4): 678-
       681.

26.    Antognini JF. The relationship among brain, spinal cord and anesthetic
       requirements. Medical Hypotheses 1997; 48:83-87.

27.    Antognini JF and GA Gronert. Continued puzzles in malignant hyperthermia.
       Journal of Clinical Anesthesia 1997; 9:1-3.

28.    Antognini JF and GA Gronert. Effect of temperature variation (22C-44C) on
       halothane and caffeine contracture testing in normal humans.           Acta
       Anaesthesiologica Scandinavica 1997; 41: 639-642.

29.    Antognini JF, MH Buonocore, EA Disbrow and E Carstens. Isoflurane anesthesia
       blunts cerebral responses to noxious and innocuous stimuli: a fMRI study. Life
       Sciences 1997; 61:PL349-354.

30.    Antognini JF. Isoflurane potentiates metocurine via peripheral not central nervous
       system action. Journal of Veterinary Anaesthesia 1997; 24:6-9.

31.    Disbrow E, M Buonocore, J Antognini, E Carstens and HA Rowley. The
       somatosensory cortex: a comparison of the response to noxious thermal,
       mechanical and electrical stimuli using functional magnetic resonance imaging.
       Human Brain Mapping 1998; 6:150-59.

32.    Antognini JF, E Carstens, E Tabo and V Buzin. Effect of differential
       delivery of isoflurane to head and torso on lumbar dorsal horn activity.
       Anesthesiology 1998; 88:1055-61
      Case 1:19-mc-00145-TSC Document 111-4 Filed 06/25/20 Page 20 of 36




Joseph F. Antognini, M.D.                                      Curriculum Vitae - Page 9



33.    Antognini JF, E. Carstens. A simple, quantifiable, and accurate method for
       applying a noxious mechanical stimulus. Anesthesia and Analgesia 1998;
       87:1446-9.

34.    Antognini JF, S. Jinks, V. Buzin, E. Carstens. A method for differential deilvery
       of intravenous drugs to the head and torso of the goat. Anesthesia and Analgesia
       1998; 87:1450-2.

35.    Antognini JF, E. Carstens. Macroscopic sites of anesthetic action: brain versus
       spinal cord. Toxicology Letters 1998; 100-101:51-58.

36     Antognini JF, E Carstens. Increasing isoflurane from 0.9 to 1.1 minimum alveolar
       concentration minimally affects dorsal horn cell responses to noxious stimulation.
       Anesthesiology 1999; 90:208-14.

37.    Antognini JF, E Carstens, V Buzin. Isoflurane depresses motoneuron excitability
       by a direct spinal action: an F-wave study. Anesthesia and Analgesia 1999;
       88:681-5.

38.    Jinks S, JF Antognini, E Carstens V Buzin, C Simons. Isoflurane can indirectly
       depress lumbar dorsal horn activity via action within the brain. British Journal of
       Anaesthesia 1999; 82:244-49

39.    Antognini JF, XW Wang. Isoflurane can indirectly depress auditory evoked
       potentials by action in the spinal cord. Canadian Journal of Anaesthesia 1999;
       46:692-95

40.    Melton AT, JF Antognini, GA Gronert. Caffeine- or halothane-induced contractures
       of masseter muscle are similar to those of vastus muscle in normal humans. Acta
       Anaesthesiologica Scandinavica 1999; 43:764-69

41.    Antognini JF, XW Wang, E Carstens. Quantitative and qualitative effects of
       isoflurane on movement occurring after noxious stimulation. Anesthesiology 1999;
       91:1064-71

42.    Antognini JF, E Carstens. Isoflurane blunts electroencephalographic and
       thalamic/reticular formation responses to noxious stimulation in goats.
       Anesthesiology 1999; 91:1770-9

43.    Antognini JF, XW Wang, E Carstens. Isoflurane action in the spinal cord
       blunts electroencephalographic and thalamic-reticular formation responses to
       noxious stimulation in goats. Anesthesiology 2000; 92:559-66

44.    Antognini JF, XW Wang, M Piercy, E Carstens. Propofol directly
      Case 1:19-mc-00145-TSC Document 111-4 Filed 06/25/20 Page 21 of 36




Joseph F. Antognini, M.D.                                     Curriculum Vitae - Page 10



       depresses lumbar dorsal horn neuronal responses to noxious stimulation.
       Canadian Journal of Anesthesia 2000; 47:273-79

45.    Antognini JF, Saadi J, Wang XW, Carstens E, Piercy M. Propofol action in both
       spinal cord and brain blunts electroencephalographic responses to noxious
       stimulation in goats. Sleep 2000; 24:26-31

46.    Antognini JF, XW Wang, E Carstens. Isoflurane anaesthetic depth in goats
       monitored using the bispectral index of the electroencephalogram. Veterinary
       Research Communications 2000; 24:361-370

47.    Antognini JF, Sudo M, Sudo S, Carstens E. Isoflurane depresses
       electroencephalographic and medial thalamic responses to noxious stimulation via
       an indirect spinal action. Anesthesia and Analgesia 2000; 91:1282-8

48.    Sudo M, Sudo S, Chen XG, Piercy M, Carstens E, Antognini JF. Thiopental
       directly depresses lumbar dorsal horn neuronal responses to noxious mechanical
       stimulation. Acta Anaesthesiologica Scandinavica 2001; 45:823-829

49.    Antognini JF, Chen XG, Sudo M, Sudo S, Carstens E. Variable effects of nitrous
       oxide at multiple levels of the central nervous system in goats. Veterinary
       Research Communications 2001; 25:523-538

50.    Rosenberg H, Antognini JF, Muldoon S. Testing for malignant hyperthermia.
       Anesthesiology 2002; 96:232-37

51.    Antognini JF, Carstens E, Atherley R. Does the immobilizing effect of thiopental
       in brain exceed that of halothane? Anesthesiology 2002; 96:980-6

52.    Jinks SL, Antognini JF, Martin JT, Jung S, Carstens E, Atherley R. Isoflurane,
       but not halothane, depresses c-fos expression in rat spinal cord at concentrations
       that suppress reflex movement after supramaximal noxious stimulation. Anesth
       Analg 2002; 95:1622-8

53.    Martin JT, Tautz TJ, Antognini JF. Safety of regional anesthesia in Eisenmenger's
       syndrome.Reg Anesth Pain Med. 2002;27:509-13.

54.    Antognini JF, Carstens E. In vivo characterization of clinical anaesthesia and its
       components.Br J Anaesth. 2002;89:156-66.

55.    Jinks SL, Simons CT, Dessirier JM, Carstens MI, Antognini JF, Carstens E. C-fos
       induction in rat superficial dorsal horn following cutaneous application of noxious
       chemical or mechanical stimuli. Exp Brain Res. 2002;145:261-9.
      Case 1:19-mc-00145-TSC Document 111-4 Filed 06/25/20 Page 22 of 36




Joseph F. Antognini, M.D.                                       Curriculum Vitae - Page 11



56.    Jinks SL, Martin JT, Carstens E, Jung SW, Antognini JF. Peri-mac depression of
       a nociceptive withdrawal reflex is accompanied by reduced dorsal horn activity
       with halothane but not isoflurane. Anesthesiology 2003; 98:1128-38

57.    Antognini JF, Atherley RJ, Carstens E. Isoflurane action in spinal cord indirectly
       depresses cortical activity associated with electrical stimulation of the reticular
       formation. Anesthesia Analgesia 2003; 96:999-1003

58.    Jinks SL, Antognini JF, Carstens E. Isoflurane depresses diffuse noxious
       inhibitory controls in rats between 0.8-1.2 MAC. Anesthesia Analgesia 2003;
       97:111-116

59.    Eger EI 2nd, Xing Y, Laster M, Sonner J, Antognini JF, Carstens E. Halothane
       and isoflurane have additive minimum alveolar concentration (MAC) effects in
       rats.Anesth Analg. 2003;96:1350-3

60.    Antognini JF, Jinks SL, Atherley R, Clayton C, Carstens E. Spinal anaesthesia
       indirectly depresses cortical activity associated with electrical stimulation of the
       reticular formation.Br J Anaesth. 2003;91:233-8

61.    Sonner JM, Antognini JF, Dutton RC, Flood P, Gray AT, Harris RA, Homanics
       GE, Kendig J, Orser B, Raines DE, Trudell J, Vissel B, Eger EI 2nd. Inhaled
       anesthetics and immobility: mechanisms, mysteries, and minimum alveolar
       anesthetic concentration. Anesth Analg. 2003;97:718-40.

62.    Jinks SL, Antognini JF, Carstens E. Spectral analysis of movement patterns
       during anesthesia.Anesth Analg. 2004; 98:698-702.

63.    Jinks SJ, Antognini JF, Dutton RC, Carstens E, Eger EI. Isoflurane depresses
       windup of c-fiber evoked limb withdrawal with variable effects on nociceptive
       lumbar spinal neurons in rats. Anesth Analg 2004; 99:1413-9

64.    Atherley RJ, Antognini JF. A rapid and simple method for determination of
       halothane, isoflurane and sevoflurane in blood using gas chromatography.
       Biomedical Chromatography 2004; 18:714-8

65.    Jinks SJ, Antognini JF, Carstens E. Isoflurane differentially modulates medullary
       on and off neurons while suppressing hind-limb motor withdrawals.
       Anesthesiology 2004; 100:1224-34
66.    Antognini JF, Jinks SJ, Carstens E, Atherley RJ. Preserved reticular neuronal
       activity during selective delivery of supra-clinical isoflurane concentrations to brain
       in goats and its association with spontaneous movement. Neuroscience Letters
       2004; 361:94-7
      Case 1:19-mc-00145-TSC Document 111-4 Filed 06/25/20 Page 23 of 36




Joseph F. Antognini, M.D.                                       Curriculum Vitae - Page 12



67.    Cuellar JC, Antognini JF, Carstens E. An in vivo method for recording single unit
       activity in lumbar spinal cord in mice anesthetized with a volatile anesthetic. Brain
       Res Prot 2004; 13:126-34

68.    Cuellar JC, Antognini JF, Eger EI, Carstens E. Halothane depresses C-fiber-
       evoked windup of deep dorsal horn neurons in mice. Neurosci Letters 2004;
       363:207-11

69.    Atherley RJ, Weatherford V, Antognini JF, Jinks SL, Carstens E. A model for
       differential volatile anesthetic delivery to the upper and lower torso of the rabbit. J
       Pharmacol Tox Methods 2004; 50:145-52

70.    Dominguez CL, Carstens E, Antognini JF. Carbon dioxide depresses the f-wave
       by a central, not peripheral, mechanism during isoflurane anesthesia.Anesth
       Analg 2005; 100:398-403

71.    Jinks SL, Dominguez CL, Antognini JF. Drastic decreases in isoflurane MAC and
       limb movement force following acute reversible spinal cold-block and chronic
       spinalization in rats. Anesthesiology 2005; 102:624-32

72.    Cuellar JM, Dutton RC, Antognini JF, Carstens E. Differential effects of halothane
       and isoflurane on lumbar dorsal horn neuronal windup and excitability. Brit J
       Anaesth 2005; 94:617-25

73.    Antognini JF, Carstens E. Anesthesia, Amnesia and the Amygdala: reducing the
       fear of intraoperative awareness. (Editorial) Anesthesiology 2005; 102:711-2

74.    Cuellar JM, Montesano PX, Antognini JF, Carstens E. Application of nucleus
       pulposus to L5 dorsal root ganglion in rats enhances nociceptive dorsal horn
       neuronal windup. J Neurophysiol 2005 Mar 2.

75.    Barter L, Dominguez CL, Carstens E, Antognini JF. The effect of isoflurane and
       halothane on electroencephalographic activation elicited by repetitive noxious c-
       fiber stimulation. Neurosci Lett 2005 382:242-7.

76.    Dominguez CL, Barter LS, Antognini JF. Intrathecal picrotoxin minimally alters
       electroencephalographic responses to noxious stimulation during halothane and
       isoflurane anesthesia. Acta Anaesth Scan 2005; 49:763-70

77.    Orth M, Barter L, Dominguez C, Atherley R, Carstens E, Antognini JF. Halothane
       and propofol differentially affect electroencephalographic responses to noxious
       stimulation. Brit J Anaesth 2005; 95:477-84
      Case 1:19-mc-00145-TSC Document 111-4 Filed 06/25/20 Page 24 of 36




Joseph F. Antognini, M.D.                                     Curriculum Vitae - Page 13



78.    Jinks SL, Atherley RJ, Dominguez CL, Sigvardt KA, Antognini JF. Isoflurane
       disrupts central pattern generator activity and coordination in the lamprey
       isolated spinal cord. Anesthesiology 2005; 103:567-75.

79.    Antognini JF, Jinks SL, Carstens EE. The spinal cord, anesthesia and immobility:
       a re-examination. International Congress Series 2005

80.    Carstens E, Antognini JF. Anesthetic effects on the thalamus, reticular formation
       and related systems. Thalamus and Related Systems. 2005

81.    Antognini JF, Barter L, Carstens E. Overview movement as an index of
       anesthetic depth in humans and experimental animals. Comp Med, 2005; 55(5):
       413-8.

82.    Antognini JF, Carstens E. Measuring minimum alveolar concentration: more than
       meets the tail. Anesthesiology, 2005; 103(4): 679-80.

83.    LeDuc ML, Atherley RJ, Jinks SL, Antognini JF. Nitrous oxide depresses
       electroencephalographic responses to repetitive noxious stimulation in the rat.
       Brit J Anaesth 2006; 96:216-21.

84.    Barter LS, Hawkins MG, Brosnan RJ, Antognini JF, Pypendop BH.
.      Median effective dose of isoflurane, sevoflurane, and desflurane in green
       iguanas. Am J Vet Res. 2006; 67:392-7.

85.    Mitsuyo T, Antognini JF, Carstens E. Etomidate depresses lumbar dorsal horn
       neuronal responses to noxious thermal stimulation in rats.
       Anesth Analg. 2006; 102:1169-73.

86.    Orth M, Bravo E, Barter L, Carstens E, Antognini JF. The differential effects of
       halothane and isoflurane on electroencephalographic responses to electrical
       microstimulation of the reticular formation. Anesth Analg. 2006; 102:1709-14.

87.    Hemmings HC, Jr, , Antognini JF. Do general anesthetics add up?
       Anesthesiology. 2006; 104:1120-2.

88.    Merrill AW, Barter LS, Rudolph U, Eger EI 2nd, Antognini JF Carstens MI,
       Carstens E,. Propofol's effects on nociceptive behavior and spinal c-fos
       expression after intraplantar formalin injection in mice with a mutation in the
       gamma-aminobutyric acid-type(A) receptor beta3 subunit. Anesth Analg. 2006;
       103:478-83

89.    Antognini JF, Atherley RJ, Laster MJ, Carstens E, Dutton RC, Eger EI. A method
       for recording single unit activity in lumbar spinal cord in rats anesthetized with
       nitrous oxide in a hyperbaric chamber. J Neurosci Methods, 2006; 160(2): 215-
      Case 1:19-mc-00145-TSC Document 111-4 Filed 06/25/20 Page 25 of 36




Joseph F. Antognini, M.D.                                     Curriculum Vitae - Page 14



       22.

90.    Ng KP, Antognini JF. Isoflurane and propofol have similar effects on spinal
       neuronal windup at concentrations that block movement. Anesth Analg, 2006,
       103(6): 1453-8.

91.    Antognini JF, Bravo E, Atherley R, Carstens E. Propofol, more than halothane,
       depresses electroencephalographic activation resulting from electrical stimulation
       in reticular formation. Acta Anaesthesiol Scand, 2006, 50(8): 993-8.

92.    Mitsuyo T, Dutton RC, Antognini JF, Carstens E. The differential effects of
       halothane and isoflurane on windup of dorsal horn neurons selected in
       unanesthetized decerebrated rats. Anesth Analg, 2006, 103(3): 753-60.

93.    Dutton RC, Carstens MI, Antognini JF, Carstens E. Long ascending propriospinal
       projections from lumbosacral to upper cervical spinal cord in the rat. Brain Res,
       2006; 1119(1): 76-85.

94.    Barter LS, Mark LO, Smith AC, Antognini JF. Isoflurane potency in the Northern
       Leopard Frog Rana pipiens is similar to that in mammalian species and is
       unaffected by decerebration. Vet Res Commun, 2007; 31(6): 757-63.

95.    Antognini JF, Atherley RJ, Dutton RC, Laster MJ, Eger EI, Carstens E. The
       excitatory and inhibitory effects of nitrous oxide on spinal neuronal responses to
       noxious stimulation. Anesth Analg, 2007; 104(4): 829-35.

96.    Antognini JF, Raines DE, Solt K, Barter LS, Atherley RJ, Bravo E, Laster MJ,
       Jankowska K, Eger EI. Hexafluorobenzene acts in the spinal cord, whereas o-
       difluorobenzene acts in both brain and spinal cord, to produce immobility. Anesth
       Analg, 2007; 104(4): 822-8.

97.    Kim J, Atherley R, Werner DF, Homanics GE, Carstens E, Antognini JF.
       Isoflurane depression of spinal nociceptive processing and minimum alveolar
       anesthetic concentration are not attenuated in mice expressing isoflurane
       resistant gamma-aminobutyric acid type-A receptors. Neurosci Lett, 2007;
       420(3): 209-12.

98.    Jinks SL, Carstens EE, Antognini JF. Glutamate receptor blockade in the rostral
       ventromedial medulla reduces the force of multisegmental motor responses to
       supramaximal noxious stimuli. Neurosci Lett, 2007; 426(3): 175-80.

99.    Dutton RC, Cuellar JM, Eger EI, Antognini JF, Carstens E. Temporal and spatial
       determinants of sacral dorsal horn neuronal windup in relation to isoflurane-
       induced immobility. Anesth Analg, 2007; 105(6): 1665-74.
       Case 1:19-mc-00145-TSC Document 111-4 Filed 06/25/20 Page 26 of 36




Joseph F. Antognini, M.D.                                    Curriculum Vitae - Page 15



100.    Kim J, Yao A, Atherley R, Carstens E, Jinks SL, Antognini JF. Neurons in the
        ventral spinal cord are more depressed by isoflurane, halothane, and propofol
        than are neurons in the dorsal spinal cord. Anesth Analg, 2007; 105(4): 1020-6,
        table of contents.

101.    Barter LS, Mark LO, Jinks SL, Carstens EE, Antognini JF. Immobilizing doses of
        halothane, isoflurane or propofol, do not preferentially depress noxious heat-
        evoked responses of rat lumbar dorsal horn neurons with ascending projections.
        Anesth Analg, 2008; 106(3): 985-90, table of contents.

102.    Barter LS, Antognini JF. Kinetics and potency of halothane, isoflurane, and
        desflurane in the Northern Leopard frog Rana pipiens. Vet Res Commun, 2008;
        32(5): 357-65.

103.    Yao A, Kim J, Atherley R, Jinks SL, Carstens E, Shargh S, Sulger A, Antognini
        JF. The effects of aromatic anesthetics on dorsal horn neuronal responses to
        noxious stimulation. Anesth Analg, 2008; 106(6): 1759-64.

104.    Shnayderman D, Laster MJ, Eger EI 2nd, Oh I, Jinks SL, Antognini JF, Raines DE.
        Increases in spinal cerebrospinal fluid potassium concentration do not increase
        isoflurane minimum alveolar concentration in rats. Anesth Analg, 2008; 107(3):
        879-84.

105.    Talavera JA, Esser SK, Amzica F, Hill S, Antognini JF. Modeling the GABAergic
        action of etomidate on the thalamocortical system. Anesth Analg, 2009; 108: 160-
        67.

106.    Barter LS, Mark LO, Antognini JF. Proprioceptive function is more sensitive than
        motor function to desflurane anesthesia. Anesth Analg, 2009; 108: 867-72.

107.    Kungys G, Kim J, Jinks SL, Atherley RJ, Antognini JF. Propofol produces
        immobility via action in the ventral horn of the spinal cord by a GABAergic
        mechanism. Anesth Analg, 2009; 108: 1531-37.

108.    Rivera R, Antognini JF. Perioperative drug therapy in elderly patients.
        Anesthesiology, 2009; 110: 1176-81.

109.    Barter LS, Carstens EE, Jinks SL, Antognini JF. Rat dorsal horn nociceptive-
        specific neurons are more sensitive than wide dynamic range neurons to
        depression by immobilizing doses of volatile anesthetics: an effect patially
        reversed by the opioid receptor antagonist naloxone. Anesth Analg 2009; 109:
        641-47.

110.    Jinks SL, Carstens E, Antognini JF. Nitrous oxide-induced analgesia does not
        influence its immobilizing requirements. Anesth Analg 2009; 109:1111-6.
       Case 1:19-mc-00145-TSC Document 111-4 Filed 06/25/20 Page 27 of 36




Joseph F. Antognini, M.D.                                    Curriculum Vitae - Page 16




111.    Judge O, Hill S, Antognini JF. Modeling the effects of midazolam on cortical and
        thalamic neurons. Neuroscience Letters 2009; 464:135-9.

112.    Tautz TJ, Urwyler A, Antognini JF. Case scenario: Increased end-tidal carbon
        dioxide: a diagnostic dilemma. Anesthesiology 2010; 112:440-6.

113.    Antognini JF. Anesthetic action: the importance of the spinal cord to immobility.
        Vet J. 2011; 187:151:2

114.    Singh A, Antognini JF. Perioperative pharmacology in elderly patients. Curr Opin
        Anaesthesiology 2010; 23:449-54.

115.    Singh A, Antognini JF. Perioperative hypotension and myocardial ischemia:
        diagnostic and therapeutic approaches. Ann Card Anaesth 2011; 14:127-32.

116.    Andrada J, Livingston P, Lee BJ, Antognini J. Propofol and etomidate depress
        cortical, thalamic and reticular formation neurons during anesthetic-induced
        unconsciousness. Anesth Analg 2012; 114:661-9.

117.    Antognini JF. Adventures in anesthetic mechanisms. Anesthesiology 2012;
        116:701-4.

118.    Cuellar J, Alataris K, Walker A, Yeomans DC, Antognini JF. Effect of high-
        frequency alternating current on spinal afferent nociceptive transmission.
        Neuromodulation 2013; 16:318-27.

119.    Sohrakoff K, Westlake C, Key E, Barth E, Antognini JF Johnson V. Optimizing the
        OR: a bottom-up approach. Hosp Top 2014; 92:21-7.

120.    O’Brien-Antognini JM, Antognini JF, Khatri V. How many operating rooms are
        needed to manage non-elective surgical cases? A Monte Carlo simulation study.
        BMC Health Services Res 2015; 15:487.

121.    Antognini JF. Hospital surveys by the Centers for Medicare and Medicaid Services:
        An analysis of more than 34,000 deficiencies. J Patient Safety. 2019 Mar 20.


CASE REPORTS

1.      Antognini JF and LH Hanowell. Intraoperative hypoxemia complicating sequential
        resection of bilateral pulmonary metastases. Anesthesiology 1991; 74:1137-1139.
     Case 1:19-mc-00145-TSC Document 111-4 Filed 06/25/20 Page 28 of 36




Joseph F. Antognini, M.D.                                  Curriculum Vitae - Page 17



2.    Antognini JF and S Andrews. Anaesthesia for caesarean section in a patient with
      acute fatty liver of pregnancy. Canadian Journal of Anaesthesia 1991; 38(7):904-
      907.

3.    Antognini JF. Chronic pain after methysergide: a new cause of ischemic
      monomelic neuropathy. Regional Anesthesia 1991; 16:337-338.

4.    Lee G, JF Antognini and GA Gronert. Complete recovery after prolonged
      resuscitation and cardiopulmonary bypass for hyperkalemic cardiac arrest.
      Anesthesia and Analgesia 1994; 79:172-174.

5.    Ogletree JW, JF Antognini and GA Gronert. Postexercise muscle cramping
      associated with positive malignant hyperthermia contracture testing. American
      Journal of Sports Medicine 1996; 24(1):49-51.

BOOK CHAPTERS

1.    Gronert GA and JF Antognini. Malignant hyperthermia. In: Anesthesia, 1994; 4th
      Edition, Chapter 31, Volume 1, RD Miller (Ed.), Churchill Livingstone, New York,;
      pp. 1075-1093.

2.    Jaffe RS, GA Gronert, NW Fleming and JF Antognini. Neuromuscular disorders
      and muscle relaxants. In: Clinical Neuroanesthesia, 1998; RF Cucchiara and JD
      Michenfelder (Eds.), Churchill Livingstone, pp. 449-474.

3.    Gronert GA and JF Antognini. Clinical management of malignant hyperthermia.
      In: Hyperthermic and Hypermetabolic Disorders, 1996; Chapter 9, PM Hopkins
      and FR Ellis (Eds.), Cambridge University Press, England, pp. 119-131.

4.    Antognini JF, T Tautz. Human Stress Syndrome. In: Malignant Hyperthermia.
      Eds: Schulte am Esch J, Scholz J, Wappler F., 2000; pp 346-353.

5.    Gronert GA, Antognini JF. How to perform animal experiments. In: Conducting
      research in anaesthesia and intensive care. Eds: Zbinden AM, Thomson R.
      Butterworth-Heinemann, Oxford, 2000; pp. 468-498

6.    Gronert GA, JF Antognini, I Pessah. Malignant Hyperthermia. In: Anesthesia,
      2000; 5th Edition, RD Miller (Ed.), Churchill Livingstone, New York.

7.    Antognini JF. Research of anesthetic mechanisms. In: Neural Mechanisms of
      Anesthesia. Eds: Antognini JF, Raines DE, Carstens E. Humana Press, 2002;
      Totowa, NJ

8.    Caton D, Antognini JF. The development of concepts of mechanisms of
      Case 1:19-mc-00145-TSC Document 111-4 Filed 06/25/20 Page 29 of 36




Joseph F. Antognini, M.D.                                    Curriculum Vitae - Page 18



       anesthesia. In: Neural Mechanisms of Anesthesia. Eds: Antognini JF, Raines DE,
       Carstens E. Humana Press, 2002; Totowa, NJ

9.     Antognini JF, Carstens E. Anesthesia, the spinal cord and motor responses to
       noxious stimulation. In: Neural Mechanisms of Anesthesia. Eds: Antognini JF,
       Raines DE, Carstens E. Humana Press, 2002; Totowa, NJ

10.    Antognini JF, Raines DE, Carstens E. The future of anesthetic mechanisms
       research. In: Neural Mechanisms of Anesthesia. Eds: Antognini JF, Raines DE,
       Carstens E. Humana Press, 2002; Totowa, NJ

11.    Perounasky M, Antognini JF. Glutamate receptors: physiology and anesthetic
       pharmacology. In: Neural Mechanisms of Anesthesia. Eds: Antognini JF, Raines
       DE, Carstens E. Humana Press, 2002; Totowa, NJ

12.    Antognini JF, Carstens E. Spinal cord actions of halothane, thiopental and
       isoflurane. In: Molecular and basic mechanisms of anesthesia. Eds: Urban BW,
       Barann M. Pabst, 2002, Berlin, pp 474-79.

13.    Antognini JF, Carstens E, Sudo M, Sudo S. Thiopental directly depresses lumbar
       dorsal horn neurons in goats. In: Molecular and basic mechanisms of anesthesia.
       Eds: Urban BW, Barann M. Pabst, 2002, Berlin, pp 480-83.

14.    Jinks SL, Antognini JF. Anesthetic-induced immobility. In: Neuroscientific
       Foundations of Anesthesiology. Eds: Mashour GA, Lydic R. Oxford University
       Press, 2011, Oxford, pp 107-119.


LETTERS TO THE EDITOR

1.     Antognini JF. Response to Angell editorial regarding prior release of studies. New
       England Journal of Medicine 1992; 326(14):958.

2.     Antognini JF.    Anesthetic management in Charcot-Marie-Tooth disease.
       Anesthesia and Analgesia 1992; 75:313.

3.     Borges M and JF Antognini. Anaesthesia for Mauriac's syndrome. Anaesthesia
       and Intensive Care 1993; 21(1): 123-124.

4.     Antognini JF. Suppression of information by medical journals. New England
       Journal of Medicine 1993; 328(7):511.

5.     Antognini JF. Response to Drs. Hall and Sullivan Letter to the Editor.
       Anesthesiology 1993; 79:1443-1444.
      Case 1:19-mc-00145-TSC Document 111-4 Filed 06/25/20 Page 30 of 36




Joseph F. Antognini, M.D.                                    Curriculum Vitae - Page 19



6.     Antognini JF. Response to Dr. Adachi et al Letter to the Editor regarding
       exaggerated anesthetic requirements. Anesthesiology 1994; 81(2):522-523.

7.     Antognini JF. Neurologic dysfunction after isoflurane sedation. Critical Care
       Medicine 1995; 23:789.

8.     Antognini JF and GA Gronert. Succinylcholine sensitivity in cerebral palsy.
       Anesthesia and Analgesia 1995; 80:1250.

9.     Fleming NW, S Macres, JF Antognini and J Vengco. Response to comment from
       Dr. Graham regarding anticholinesterases and subsequent duration of block of
       suxamethonium. British Journal of Anaesthesia 1997; 78(4):480-481.

10.    Melton A, Gronert GA, Antognini JF. Chemical skinning artifact appears to increase
       sensitivity of masseter muscle to halothane and succinylcholine. Anesthesiology
       2000; 92:628-629.

ABSTRACTS

1.     Melton AT, JF Antognini and GA Gronert. Absence of abnormal potassium efflux
       after succinylcholine in patients on anticonvulsants: evidence for mild up-
       regulation of acetylcholine receptors. Western Anesthesia Residents Conference.
       1993

2.     Schwartz K and JF Antognini. Is the brain the major site of anesthetic action?
       Western Anesthesia Residents Conference. 1993

3.     Macres SM, NW Fleming and JF Antognini. Neuromuscular blocking effects of
       succinylcholine before and after administration of cholinesterase inhibitors.
       Western Anesthesia Residents Conference. 1994

4.     Borges MF and JF Antognini. Does the brain influence somatic responses to
       noxious stimuli? Western Anesthesia Residents Conference. 1994

5.     Kien ND, JF Antognini, DA Reilly and PG Moore. Small-volume resuscitation using
       hypertonic saline improves organ perfusion in burn rats. European Journal of
       Emergencies 1994; 7:34.

6.     Reilly DA, JF Antognini, PG Moore and ND Kien. Small volume resuscitation using
       hypertonic saline improves organ perfusion in burn rats. Proceedings of the
       American Burn Association 1994; 26:142.

7.     Borges MF and JF Antognini. Does the brain influence somatic responses to
       noxious stimuli during isoflurane anesthesia? Third Annual Biomedical Research
       Colloquium, 1994; page 6.
      Case 1:19-mc-00145-TSC Document 111-4 Filed 06/25/20 Page 31 of 36




Joseph F. Antognini, M.D.                                   Curriculum Vitae - Page 20




8.     Kien ND, JF Antognini, DA Reilly and PG Moore. A comparison of hypertonic to
       isotonic solution on organ blood flow in burned rats. Anesthesiology1994;
       81(3A):A310.

9.     Antognini JF, BK Lewis and JA Reitan. Hypothermia minimally decreases nitrous
       oxide anesthetic requirements. Anesthesiology 1994; 81(3A): A891.

10.    Antognini JF and M Borges.Does the brain influence somatic responses to noxious
       stimuli during isoflurane anesthesia? Anesthesiology 1994; 81(3A): A1483.

11.    Buonocore MH, RJ Maddock and J Antognini. Noise cancellation techniques for
       functional MRI. Cognitive Neuroscience Society Second Annual Meeting, 1995;
       page 54.

12.    Disbrow E, M Buonocore, J Antognini, E Carstens and R Shumway. Time series
       analysis:  an alternative method for processing FMRI data.       Cognitive
       Neuroscience Society Second Annual Meeting, 1995; page 61.

13.    Antognini JF, MH Buonocore, E Disbrow and E Carstens. The effect of isoflurane
       on cerebral responses to noxious stimuli as assessed by functional magnetic
       resonance imaging. Anesthesiology 1995; 83(3A):A861.

14.    Antognini JF. Creatine kinase after acute malignant hyperthermia (MH) episodes
       compared to CK changes after common surgical procedures. Anesthesiology
       1995; 83(3A):A1003.

15.    Antognini JF and GA Gronert. Effect of temperature on halothane caffeine
       contracture testing in humans. VIIIth International Workshop on Malignant
       Hyperthermia, 1996; page 74.

16.    Melton AT, JF Antognini and GA Gronert. In vitro contracture tests on normal
       human masseter muscle. Anesthesia and Analgesia 1997; 84:S368.

17.    Antognini J, E Carstens, E Tabo and V Buzin. The effect of selective delivery of
       isoflurane to the brain on nociceptive responses of spinal dorsal horn neurons.
       Association of University Anesthesiologists, 1997; pp. 26-27.

18.    Antognini J, E Carstens, E Tabo and V Buzin. Effects of selective delivery of
       isoflurane to the brain on nociceptive responses of lumbar dorsal horn neurons in
       the goat. American Pain Society Annual Meeting, 1997; May.

19.    Antognini J, E Carstens, E Tabo and V Buzin. The effect of selective delivery of
       isoflurane to the brain on spinal dorsal horn neurons. Fifth International
      Case 1:19-mc-00145-TSC Document 111-4 Filed 06/25/20 Page 32 of 36




Joseph F. Antognini, M.D.                                    Curriculum Vitae - Page 21



       Conference on Molecular and Cellular Mechanisms of Anaesthesia, 1997; page
       31.

20.    Antognini JF, E Carstens, E Tabo and V Buzin.The effect of selective delivery of
       isoflurane to the brain on spinal dorsal horn neurons. American Society of
       Anesthesiologists Annual Meeting; Anesthesiology 1997; 87:A292

21.    Buzin V, JF Antognini, S. Jinks, E. Carstens. Does isoflurane action in the brain
       influence lumbar dorsal horn activity? Association of University Anesthesiologists
       Annual meeting, San Francisco, 1998; CA pp 85-86.

22.    Antognini JF, XW Wang, E Carstens. Quantitative and qualitative effects of
       isoflurane on movement occurring after noxious stimulation. Association of
       University Anesthesiologists Annual meeting, Pittsburgh, 1999; PA pp 185-186

23.    Antognini JF, E Carstens. Isoflurane blunts EEG responses to noxious stimulation.
       Association of University Anesthesiologists Annual meeting, Pittsburgh, 1999; PA
       pp 187-188

24.    Antognini JF, Wang XW, E Carstens. Isoflurane action in the spinal cord blunts
       EEG and thalamic/reticular formation responses to noxious stimulation in goats.
       American Society of Anesthesiologists Annual Meeting; Anesthesiology 1999;
       91:A318

25.    Antognini JF, Wang XW, E Carstens. Quantitative and qualitative effects of
       isoflurane on movement occurring after noxious stimulation. American Society of
       Anesthesiologists Annual Meeting; Anesthesiology 1999; 91:A324

26.    Antognini JF, Sudo M, Sudo S, Carstens E. Isoflurane depresses
       electroencephalographic and medial thalamic responses to noxious stimulation via
       an indirect spinal action. Association of University Anesthesiologists Annual
       meeting, Salt Lake City, UT. 2000; May 2000

27.    Antognini JF, Sudo M, Sudo S, Carstens E. Isoflurane depresses
       electroencephalographic and medial thalamic responses to noxious stimulation via
       an indirect spinal action. American Society of Anesthesiologists Annual Meeting;
       2000; October 2000, A-746

28.    Antognini JF, Carstens E, Atherley R, Hall A, Fitzgerald A. Halothane and
       thiopental ablate movement primarily via a spinal cord action. Soc Neurosci Annual
       Meeting Abstracts 2001; Nov 2001

29.    Antognini JF, Carstens E, Atherley R, Hall A, Fitzgerald A. Halothane and
       thiopental ablate movement primarily via a spinal cord action. 6 th International
      Case 1:19-mc-00145-TSC Document 111-4 Filed 06/25/20 Page 33 of 36




Joseph F. Antognini, M.D.                                     Curriculum Vitae - Page 22



       Meeting Molecular and Cellular Mechanisms of Anesthesia, June 2001, Bonn,
       Germany, 2001; 5B01, pg 45.

30.    Sudo M, Sudo S, Antognini JF, Carstens E, Atherley R. Thiopental directly
       depresses lumbar dorsal horn neuronal responses to noxious mechanical
       stimulation in goats. 6th International Meeting Molecular and Cellular Mechanisms
       of Anesthesia, June 2001, Bonn, Germany, 2001; 5B11, pg 45.

31.    Jinks SL, Antognini JF. Peri-mac isoflurane blocks the effect of noxious mechanical
       counterstimuli on heat-evoked responses of spinal dorsal horn neurons. Program
       No. 259.14. 2002 Abstract Viewer/Itinerary Planner. Washington, DC: Society for
       Neuroscience, 2002. Online.

32.    Antognini JF, Jinks SL, Martin JT, Carstens EE. Effects of volatile anesthetics on
       nociceptive sensorimotor integration. Program No. 667.7. 2002 Abstract
       Viewer/Itinerary Planner. Washington, DC: Society for Neuroscience, 2002.
       Online.

33.    Jinks SL, Antognini JF. Differential modulation of on- and off-neurons in the
       rostral ventromedial medulla by isoflurane is consistent with its depressant action
       on noxious stimulus-evoked movement. Program No. 481.12. 2003 Abstract
       Viewer/Itinerary Planner. Washington, DC: Society for Neuroscience, 2003.
       Online.

34.    S.L. Jinks, E. Carstens, J.F. Antognini. Medullary on-cells facilitate multilimb
       movements elicited by intense noxious stimulation Program No. 296.7. 2004
       Abstract Viewer/Itinerary Planner. Washington, DC: Society for Neuroscience,
       2004. Online.

35.    C.L. Dominguez, E. Carstens, J.F. Antognini. Carbon dioxide depresses the f-wave
       by a central, not peripheral, mechanism during isoflurane anesthesia Program No.
       374.3. 2004 Abstract Viewer/Itinerary Planner. Washington, DC: Society for
       Neuroscience, 2004. Online.

36.    J.M. Cuellar, P.X. Montesano, J.F. Antognini, E. Carstens. Application of nucleus
       pulposus to l5 dorsal root ganglion in rats enhances nociceptive dorsal horn
       neuronal windup Program No. 407.4. 2004 Abstract Viewer/Itinerary Planner.
       Washington, DC: Society for Neuroscience, 2004. Online.

37.    J.M. Cuellar, R.C. Dutton, J.F. Antognini, S.L. Jinks, T. Mitsuyo, E. Carstens.
       Differential effects of halothane (hal) and isoflurane (iso) on dorsal horn neuronal
       windup Program No. 644.1. 2004 Abstract Viewer/Itinerary Planner. Washington,
       DC: Society for Neuroscience, 2004. Online.
      Case 1:19-mc-00145-TSC Document 111-4 Filed 06/25/20 Page 34 of 36




Joseph F. Antognini, M.D.                                      Curriculum Vitae - Page 23



38.    J.F. Antognini, S.L. Jinks, J.M. Cuellar, R.C. Dutton, E.I. Eger, E.E. Carstens.
       Isoflurane depresses windup of c-fiber evoked limb withdrawal with variable effects
       on nociceptive lumbar spinal neurons in rats Program No. 644.2. 2004 Abstract
       Viewer/Itinerary Planner. Washington, DC: Society for Neuroscience, 2004.
       Online.

39.    C.T. Simons, S.L. Jinks, C.L. Dominguez, R.J. Atherley, E.E. Carstens, K.A.
       Sigvardt, J.F. Antognini. Isoflurane disrupts inter-segmental coordination of central
       pattern generators in lamprey Program No. 644.3. 2004 Abstract Viewer/Itinerary
       Planner. Washington, DC: Society for Neuroscience, 2004. Online.

40.    J.F. Antognini T.Mitsuyo, R.C. Dutton, E. Carstens. Differential effects of halothane
       and isoflurane on windup of nociceptive dorsal horn neurons. Prog. No. 863.13,
       2005 Abstract Viewer/Itinerary Planner. Washington, DC: Society for
       Neuroscience, 2005. Online.

41.    L.S. Barter, M.M. Orth, E.E. Carstens, J.F. Antognini. Isoflurane, more than
       halothane, depresses eeg responses to electrical stimulation in reticular formation
       Program No. 983.19. 2005 Abstract Viewer/Itinerary Planner. Washington, DC:
       Society for Neuroscience, 2005. Online.

42.    J.F. Antognini, L.S. Barter, K. Solt, D.E. Raines, E. Eger, M. Laster.
       Hexafluorobenzene acts in spinal cord, while o-difluorobenzene can act in either
       brain or spinal cord to produce immobility. Program No. 54.17. 2006 Abstract
       Viewer/Itinerary Planner. Washington, DC: Society for Neuroscience, 2006.
       Online.

43.    Carstens EE, Iodi Carstens M, Antognini JF, Dutton RC. Long ascending
       propriospinal projections from lumbosacral to upper cervical spinal cord in the rat.
       Program No. 983.19. 2005 Abstract Viewer/Itinerary Planner. Washington, DC:
       Society for Neuroscience, 2005. Online.

44.    Ferron J, Antognini JF, Amzica F. Impact of anesthesia induciton on the intrinsic
       properties of cortical neurons: An in vivo study. 2006 Abstract viewer/Itinerary
       Planner. Washington DC: Society for Neuroscience, Program No. 237.20 (Online).

45.    Barter LS, Jinks SL, Carstens EE, Antognini JF. Anesthetic effects on spinal
       projection neurons. 2007 Abstract viewer/Itinerary Planner. Washington DC:
       Society for Neuroscience, Program No. 822.4 (Online).

46.    Carstens EE, Dutton RC, Antognini JF, Cuellar JM, Eger EL. Temporal and spatial
       determinants of sacral dorsal horn neuronal windup in relation to isoflurane-
       induced immobility. 2007 Abstract viewer/Itinerary Planner. Washington DC:
       Society for Neuroscience, Program No. 822.8 (Online).
      Case 1:19-mc-00145-TSC Document 111-4 Filed 06/25/20 Page 35 of 36




Joseph F. Antognini, M.D.                                     Curriculum Vitae - Page 24



47.    Antognini JF, Yao A, Kim J. Effects of aromatic anesthetics on dorsal horn
       neuronal responses to noxious stimulation. 2007 Abstract viewer/Itinerary Planner.
       Washington DC: Society for Neuroscience, Program No. 823.6 (Online).

48.    Kim JB, Yao A, Carstens E, Jinks SL, Antognini JF. Ventral spinal cord neurons
       are more depressed by anesthesia than are dorsal spinal cord neurons. A-136,
       Annual meeting of the American Society of Anesthesiologists; October 17 th-21st,
       2007, San Francisco, CA.

49.    Yao A, Kim JB, Atherley RJ, Antognini JF. Effects of aromatic anesthetics on dorsal
       horn neuronal responses to noxious stimulation. A-1927, Annual meeting of the
       American Society of Anesthesiologists; October 17th-21st, 2007, San Francisco,
       CA.

50.    Barter LS, Carstens E, Jinks SL, Antognini JF. Halothane and isoflurane depress
       dorsal horn nociceptive specific but not wide dynamic range neurons. A-1915,
       Annual meeting of the American Society of Anesthesiologists; October 17 th-21st,
       2007, San Francisco, CA.

51.    Judge O, Antognini JF. Modeling the effects of midazolam on cortical and thalamic
       neurons. Annual meeting of the International Society for Anaesthetic
       Pharmacology; October 17th, 2008, Orlando, FL.

52.    Antognini JF, Judge O. Modeling the effects of midazolam on cortical and thalamic
       neurons. S-280, Annual meeting of the International Anesthesia Research Society;
       March 16th, 2009, San Diego, CA.

53.    Forghany R, Antognini JF. An analysis of the role of anesthesiology providers in
       hospital deficiencies published by CMS. WARC May 4-6, 2018, San Diego, CA.

LIMITED DISTRIBUTION

1.     Antognini, JF. The HOTLINE. The Communicator 12(2):2-3, 1994; March-April.

2.     Antognini JF. Neuroanesthesia, Parts I and II. U.C. Davis Anesthesiology Update:
       1994; pp. 113-116.

3.     Antognini JF. Anesthesia and the CMT patient. CMT Newsletter 12(3):10, 1995;
             June.

4.     Antognini JF. Current research in anesthesia. U.C. Davis Anesthesiology Update:
       1995; pp. 66-71.

5.     Antognini JF. Anesthesia outcomes—what’s important: what we do, or how we
       do it? U.C. Davis Anesthesiology Update: 1996; pp. 54-61.
     Case 1:19-mc-00145-TSC Document 111-4 Filed 06/25/20 Page 36 of 36




Joseph F. Antognini, M.D.                                   Curriculum Vitae - Page 25




6.    Antognini JF. Basics of trauma anesthesia. U.C. Davis Anesthesiology Update:
      1996; pp. 129-134.

7.    Antognini JF. Current issues in trauma anesthesia. U.C. Davis Anesthesiology
      Update: 1998; pp. 118-122.

8.    Antognini JF. Anesthesia outcomes—what’s important: what we do, or how we
      do it? U.C. Davis Anesthesiology Update: 1999; pp. 3-9.

9.    Antognini JF. Medical pain relief in childbirth. In: The Baby Guide. Ed: Smith
      TM. Hazen Publishing, Inc. Auburn, Calif. 1999; pp. 45-47.
